Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 4, 7, 10, 15, 16, 30, 34, 36, 73, 74, 77, 78, 81, 84, 93, 94, 113 and 117 are currently pending in the instant application.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3, 4, 7, 10, 15, 16, 30 and 36, drawn to a system.

Group II, claim(s) 34, drawn to the use of the system.

Group III, claim(s) 73, drawn to a method of preparing a system for retaining a biomolecule.

Group IV, claim(s) 74, 77, 78, 81, 84, 93, 94, 113 and 117, drawn to a method of storing a biomolecule.

Please Note: claim 34 appears to be a use claim.

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a textured surface with elements that provide an increase in surface area compared to a non-textured surface, wherein a non-volatile solvent exhibiting negligible vapor pressure is contained within an element of the texture, it does not make a contribution over the prior art in view of Serban et al. (US8826724, issued September 9, 2014; effective filing date June 28, 2012). Serban et al. teach chemical sensors such as carbon dioxide sensors (Abstract), wherein Figure 4 illustrates a portion of sensor 310 including a plurality of nanotubes 328 disposed along a beam 312, such that nanotubes 328 can be amino-functionalized in order to more efficiently sense, for example, carbon dioxide, wherein the sensing layer 333 generally traces the surfaces of the nanotubes 328, such that the precise arrangement of nanotubes 328 and/or sensing layer 333 can vary; that sensing layer 124 can include a sensing ionic liquid, a polymer or polymer layer, one or more nanotubes, or be a composite including any suitable combination thereof and that sensing layer 333 can be continuous, can pass over the top of nanotubes 328 as shown, can coat or even “fill in” the interior of the nanotubes 328, be intermittent or broken, or otherwise include one or more localized amino functional groups disposed along the nanotubes 328, wherein the nanotubes 328 can increase the surface area of the sensing layer 333 relative to if the sensing layer 333 were provided on a planar surface, and wherein this can increase the sensitivity of the chemical sensor; and that manufacturing the sensing layer can include providing the components of the composite such as the ionic liquid, the polymer or polymer layer, and/or nanowires/nanotubes in a suitable common solvent (interpreted as a textured surface with elements that provide an increase in surface area compared to a non-textured surface, wherein a non-volatile solvent exhibiting negligible vapor pressure is contained within an element of the texture) (col 4, lines 58-61; col 5, lines 24-42; and col 6, lines 31-37; and Figures 1 and 4).
Therefore, the technical feature linking the invention of groups I-IV does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over prior art for the 
reasons set forth above.

Species Election
This application contains claims directed to more than one species of the generic invention.
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

A single specific system of claim 1 further comprising an additional element, for example, further comprising a biomolecule solvated in the non-volatile solvent (claim 3) OR further comprising at least one polymerizable molecule solvated in the non-volatile solvent (claim 15) OR further comprising cross-linked polymerized molecules solvated in the non-volatile solvent (claim 16) OR further comprising a layer overlaying the non-volatile solvent (claim 36), such as encompassed by claims 3, 15, 16 and 36 (please elect one of claims 3, 15, 16 or 36).

A single specific species of method of claim 74 further comprising an additional step, for example, further comprising protecting the conformational structure of the biomolecule (claim 77) OR further comprising introducing to the textured surface a polymerizable monomer molecule (claim 78) OR further comprising exposing the textured surface to electromagnetic radiation or plasma (claim 84) OR further comprising a layer overlaying the non-volatile solvent (claim 113) , such as encompassed in claims 77, 78, 84 and 113 (please elect one of instant claims 77, 78, 84 and 113).

A single specific species of biomolecule such as, for example, wherein the biomolecule comprises and oligonucleotide, an amino acid, etc. (claim 93) OR wherein the biomolecule comprises a cell, virus or bacteria (claim 94), such as encompassed in claims 93 and 94 (please elect one of instant claims 93 or 194).


The technical feature linking the various species of Group I-IV broadly appears to be the structure of the molecule as encompassed by claims 1, 34, 73 and 74, such that the system of claim 1 further comprises an additional element, for example, the system of claim 1 further comprises a biomolecule solvated in the non-volatile solvent (claim 3); or further comprises at least one polymerizable molecule solvated in the non-volatile solvent (claim 15); or further comprises cross-linked polymerized molecules solvated in the non-volatile solvent (claim 16); or further comprises a layer overlaying the non-volatile solvent (claim 36), such as encompassed by claims 3, 15, 16 and 36, such that the different structures of the system provide different textured surfaces having different features; the different surfaces require different starting materials; and/or lead to the detection, retention, and/or storage of different biomolecules for different lengths of time, wherein the different biomolecules can be detected by different methods; and/or the different biomolecules can be detected in different biological samples. The features being unique to each species and not shared by any other cannot be a unifying feature. Therefore, the species therefore lack unity of invention a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/Amy M Bunker/
Primary Examiner, Art Unit 1639